                       UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF TENNESSEE
               CRIMINAL MINUTES – SENTENCING AND JUDGMENT

U.S.A. vs. CHRISTOPHER ALLEN REYNOLDS                                     Date: January 3, 2019

Case No: 2:18-cr-17                                                      At: Greeneville

PROCEEDINGS: Sentencing.

PRESENT: HONORABLE R. LEON JORDAN, UNITED STATES DISTRICT JUDGE

Leah Cassanego                       Karen J. Bradley                Rob Reeves/Greg Bowman
Deputy Clerk                         Court Reporter                    Assistant U.S. Attorney

Forrest L. Wallace                                                           Karen L. Calhoun
Attorney for Defendant                                                       Probation Officer

Others Present: USMS. CSO

PROCEEDINGS:
[X] Defendant given opportunity to speak and                                           [X] speaks
[X] Defense Motion for downward departure                                              [X] denied
[X] Govt. moves for third point reduction for acceptance of responsibility            [X] granted
[X] COURT PRONOUNCES JUDGMENT:
The defendant is hereby committed to the custody of the Bureau of Prisons to be imprisoned for
a term of 140 months as to Count One of the Indictment. This sentence shall run concurrently
to any anticipated sentence in Docket Number 18000021-00 in the Circuit Court for Carroll
County, Virginia. Additionally, this Court’s sentence shall run consecutively to any probation
revocation sentence imposed in the following Sullivan County, Tennessee, General Sessions
Court cases: Docket Numbers RR27338, 2015RR28564, and 2015RR29091. Upon release from
imprisonment, the defendant shall be placed on supervised release for a term of five (5) years.
The defendant shall not commit another federal, state, or local crime; shall comply with the
standard conditions that have been adopted by this Court in Local Rule 83.10; and shall not
illegally possess a controlled substance. The defendant shall not possess any ammunition, a
firearm, destructive device or any other dangerous weapon. The defendant shall cooperate in the
collection of DNA. The defendant shall comply with the special conditions set forth in the J&C.
[X] Special Assessment: $100.00
[X] Fine waived
[X] Court Recommends:
The Court will recommend that the defendant receive 500 hours of substance abuse treatment
from the Bureau of Prisons’ Institution Residential Drug Abuse Treatment Program. It is further
recommended the defendant participate in educational classes and vocational training to learn a
trade or other marketable skills while incarcerated. Lastly, the Court will recommend the
defendant be designated to the BOP facility at Butner, NC or Beckley, WV.
[X] Placed in custody of U.S. Marshal                         Time: 9:56 a.m. to 10:20 a.m.
